J-S26025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LESLIE MILES WEATHERS                      :
                                               :
                       Appellant               :   No. 1609 WDA 2019

         Appeal from the Judgment of Sentence Entered August 12, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0004317-2018


BEFORE:      MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                      FILED SEPTEMBER 01, 2020

        Leslie Miles Weathers appeals the judgment of sentence imposed

following his conviction for trademark counterfeiting.1 Weathers argues the

court erred in denying his pre- and post-sentence motions for return of

property. We affirm.

        In November 2017, an Allegheny County Police Officer came across

Weathers’ vehicle while it was parked and running at a gas station. Upon

learning that the vehicle was registered to Weathers, and that Weathers had

an active warrant for his arrest, the officer attempted to locate Weathers.

When the officer was unable to do so, he seized Weathers’ vehicle and

conducted an inventory search. Inside the vehicle, the officer discovered 16

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. § 4119(a)(2).
J-S26025-20



pairs of boxed shoes and boots, labeled with the branding of Nike, Ugg, and

Timberland. He also found four National Football League (“NFL”) jerseys and

one NFL cap; other items of clothing such as a faux leather jacket and thermal

shirts; thirteen pairs of sunglasses; and two cell phones. N.T (Trial), 4/29/19,

at 54-56. In addition, the officer found “a number of other items in there,

[that] didn’t see[m] of evidentiary value or of value to protect, several

cluttered papers,” and “a vacuum pack bound binding of grocery bags[.]” Id.

at 56; see also id. at 63.

       The Commonwealth charged Weathers with four counts of trademark

counterfeiting for the items bearing the marks held by the NFL, Nike,

Timberland, and Ugg, respectively. The court found Weathers guilty on Count

One, relating to the five NFL items, and acquitted him of the other three

counts.2

       At the conclusion of trial, Weathers moved to have any non-counterfeit

items returned to him. Id. at 121. The court stated that it “assume[d] the

Commonwealth will return any items that were not deemed by the

Commonwealth to be counterfeit.” Id. The prosecutor responded that he

believed the police had already returned any non-counterfeit items to

Weathers, and also said, “I would on the record extend to Mr. Weathers the

ability to go and take those out of the evidence storage.” Id. However, the

Commonwealth stated that it would not return any counterfeit items without
____________________________________________


2The Commonwealth had also charged Weathers with one count of flight, 18
Pa.C.S.A. § 5126(a). The court found Weathers not guilty of this offense.

                                           -2-
J-S26025-20



a hearing. Id. The court suggested a hearing be held at sentencing, and

Weathers’ attorney agreed. Id. at 122.

        Weathers filed a pro se Petition for Return of Seized Property, requesting

the return of “cellphone[s,] 4 pairs of boots[,] CD’s + DVD’s[,] and 1 yellow

handbag[.]” Pro Se Mot., 7/15/19, at 2.

        Weathers then filed a Motion for Return of Property3 through counsel,

requesting the return of seized property. The Motion did not describe the

property that Weathers sought to have returned, but stated that Weathers

sought to have the property that was the subject of Counts 2, 3, and 4

returned. The Motion stated that as the court only convicted Weathers on

Count 1, “there has been no determination, beyond a reasonable doubt, that

th[e] items [charged on other counts] were counterfeit.” Sentencing Mot.,

7/29/19, at ¶ 5-6. At the sentencing hearing, in accordance with the Motion,

Weathers’ attorney argued that Weathers was entitled to the return of the

property that was seized except for the items included under Count 1. See

N.T. (Sentencing), 7/29/19, at 6.

        The court denied Weathers’ Motion. The court stated on the record that

although it had found Weathers not guilty of trademark counterfeiting on

Counts 2, 3, and 4, it had found that the seized items giving rise to those

counts were counterfeit. See id. at 8-9. The court also wrote, “And now




____________________________________________


3   The Motion was incorporated in Weathers’ Sentencing Motion.

                                           -3-
J-S26025-20



7/29/19 motion is hereby denied” on Weathers’ filed pro se Petition. The court

then sentenced Weathers to serve four years’ probation.

       Weathers filed a counseled Motion to Reconsider the court’s ruling on

the return of property. The court denied the Motion to Reconsider. Weathers

appealed.4

       Weathers presents the following question for our review:

       Whether the trial court abused its discretion or committed an error
       of law in denying Mr. Weathers’ motion for return of property,
       requesting the return of his cell phones, four pairs of boots, one
       yellow handbag, and CDs and DVDs, where Mr. Weathers clearly
       demonstrated his entitlement to lawful possession, but the
       Commonwealth made no effort to establish that such items were
       contraband, the Commonwealth never filed a motion for
       forfeiture, and forfeiture does not automatically ensue simply
       because a motion for return of property has been denied?

Weathers’ Br. at 6.

       Weathers argues that he is the lawful owner of two cell phones, four

pairs of boots, one yellow handbag, and some undisclosed number of CDs and

DVDs that “still remain in the possession of the Commonwealth via the

Allegheny County Police Department.” Id. at 29-30. Weathers argues that

these items should be returned to him, as they were not established as

contraband, and the Commonwealth never filed a motion for forfeiture. Id. at

25-26, 30-32 (citing Pa.R.Crim.P. 588, 18 Pa.C.S.A. § 4119(f), and 42

____________________________________________


4  Weathers did not immediately appeal. In October 2019, he filed an
uncontested petition under the Post Conviction Relief Act (“PCRA”) to reinstate
his appellate rights nunc pro tunc, and the PCRA court granted relief.



                                           -4-
J-S26025-20



Pa.C.S.A. § 5805). Weathers concedes that “the items that subjected him to

prosecution for five counts[5] of Trademark Counterfeiting . . . cannot be

returned.” Id. at 28. However, Weathers emphasizes that the items he is

requesting are separate from those items which gave rise to any criminal

charges. Id. Weathers also argues that “the Commonwealth agreed on the

record that Mr. Weathers was entitled to the return of these items.” Id. at 34.

        Weathers’ issue is waived. In Weathers’ counseled Motion for the Return

of Property and his Motion to Reconsider, and in his argument before the court,

he requested the return of the property associated with Counts 2, 3, and 4—

shoes and boots bearing Nike, Ugg, and Timberland trademarks. Accordingly,

the court’s rulings on the Motions related only to these items. As Weathers

acknowledges in his brief, these do not include the items he is now

requesting.6

        Although Weathers did list these items in his pro se motion, Weathers

was represented by counsel at the time he filed the motion, and it was

therefore not cognizable. See Commonwealth v. Jette, 23 A.3d 1032, 1044

(Pa. 2011) (stating “the proper response to any pro se pleading is to refer the

pleading to counsel, and to take no further action on the pro se pleading unless

counsel forwards a motion” (italics added)). While the court wrote on the face
____________________________________________


5   Including one count at a separate docket.

6 In fact, the record does not reflect that the police seized a handbag or CDs
or DVDs in the instant case. It appears the police may have confiscated these
items in relation to a different case, which was tried at the same time as the
instant case, and which Weathers has not appealed.

                                           -5-
J-S26025-20



of Weathers’ pro se Petition that it was denied, the record does not reflect that

the court entertained the Petition on its merits. Weathers’ Petition, insofar as

the court may have entertained it, was superseded by his counseled Motion

and argument at sentencing. As Weathers failed to raise the return of his cell

phones, boots, handbag, and CDs and DVDs before the trial court, he has

waived the issue for appellate review. Pa.R.A.P. 302(a).

      Moreover, to the extent that Weathers’ counsel made a broad request

at the conclusion of trial for the return of any seized property that was

unrelated to the charged counts, the court neither granted nor denied that

request. Rather, it said it “assumed” the Commonwealth would return non-

counterfeit items, and the parties then agreed to have a hearing on the issue

at sentencing. Following such proceedings, the court found only specific items

to be counterfeit, none of which are the items at issue. We are therefore

unable to conclude the trial court erred.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2020




                                      -6-
J-S26025-20




              -7-